                                           Case 5:20-cv-07563-EJD Document 20 Filed 12/22/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    AUDREY L. KIMNER,                                   Case No. 5:20-cv-07563-EJD
                                                           Plaintiff,
                                   8
                                                                                            ORDER REGARDING LETTER FROM
                                                 v.                                         PLAINTIFF; REFERRING PLAINTIFF
                                   9
                                                                                            TO FEDERAL PRO BONO PROJECT
                                  10    BERKELEY COUNTY SOUTH
                                        CAROLINA,                                           Re: Dkt. No. 18
                                  11                       Defendant.
                                  12
Northern District of California




                                               On December 15, 2020, Plaintiff Audrey Kimner, appearing pro se, filed a letter with the
 United States District Court




                                  13
                                       Court. Dkt. No. 18. The Letter is addressed to the Court Clerk and the Chief Judge of “both
                                  14
                                       districts,” and requests “all new judges on ALL [Plaintiff’s] cases moving forward.” Ms. Kimner
                                  15
                                       contends that she filed her cases one year ago and that she has not yet had the opportunity to
                                  16
                                       appear before a judge. She further states that her cases have been “tampered with” and alleges that
                                  17
                                       the undersigned and several other judges in this district are intentionally delaying her case or are
                                  18
                                       otherwise not taking her case seriously. Because Ms. Kimner is appearing pro se, this Court
                                  19
                                       liberally construes her letter to present a motion to disqualify the undersigned judge.
                                  20
                                               Motions to disqualify, or recuse, a judge fall under two statutory provisions, 28 U.S.C. §
                                  21
                                       144 and 28 U.S.C. § 455. Section 144 provides for recusal where a party files a timely and
                                  22
                                       sufficient affidavit averring that the judge before whom the matter is pending has a personal bias
                                  23
                                       or prejudice either against the party or in favor of an adverse party, and setting forth the facts and
                                  24
                                       reasons for such belief. See 28 U.S.C. § 144. Similarly, § 455 requires a judge to disqualify
                                  25
                                       himself “in any proceeding in which his impartiality might reasonably be questioned,” 28 U.S.C. §
                                  26
                                       455(a) – (b)(1), including where the judge “has a personal bias or prejudice concerning a party,”
                                  27
                                       id. § 455 (b)(1).
                                  28
                                       ORDER REGARDING LETTER FROM PLAINTIFF; REFERRING PLAINTIFF TO FEDERAL
                                       PRO BONO PROJECT
                                           Case 5:20-cv-07563-EJD Document 20 Filed 12/22/20 Page 2 of 3




                                   1             The substantive test for personal bias or prejudice is identical under §§ 144 and 455. See

                                   2   United States v. Sibla, 624 F.2d 864, 867 (9th Cir. 1980). Specifically, under both statutes recusal

                                   3   is appropriate where “a reasonable person with knowledge of all the facts would conclude that the

                                   4   judge’s impartiality might reasonably be questioned.” Yagman v. Republic Ins., 987 F.2d 622, 626

                                   5   (9th Cir. 1993) (citation omitted).

                                   6             Here, Ms. Kimner’s allegations categorically fail to establish any basis, under either § 144

                                   7   or § 455, for a determination that the Court’s impartiality might reasonably be questioned herein.

                                   8   Her letter consists primarily of the allegations against Defendants underlying her complaint.

                                   9   Nothing in the record indicates that the undersigned should be disqualified, and Ms. Kimner has

                                  10   not articulated any reason in her letter. The Court understands that delays in federal litigation may

                                  11   be frustrating, however, nothing in the record indicates that this case has been unduly delayed.

                                  12   Indeed, the complaint was filed less than two months ago on October 26, 2020, and is scheduled
Northern District of California
 United States District Court




                                  13   for an Initial Case Management Conference on February 11, 2020.

                                  14             Ms. Kimner also appears to take issue with the way this Court has ruled in other cases she

                                  15   has filed. Motions for recusal are “limited by the ‘extrajudicial source’ factor which generally

                                  16   requires as the basis for recusal something other than rulings, opinions formed or statements made

                                  17   by the judge during the course of trial.” United States v. Holland, 519 F.3d 909, 913-14 (9th Cir.

                                  18   2008); see also Sibla, 624 F.2d at 868 (holding affidavit not legally sufficient unless it alleges

                                  19   facts demonstrating bias or prejudice that “stems from an extrajudicial source”). Judicial rulings

                                  20   may constitute grounds for appeal, but are not a valid basis for a motion for recusal. See Liteky v.

                                  21   United States, 510 U.S. 540, 555-56 (1994).

                                  22             Ms. Kimner has not demonstrated any facts or circumstances that would cause a “well-

                                  23   informed, thoughtful observer” to conclude that the undersigned’s impartiality might reasonably

                                  24   be questioned. Holland, 519 F.3d at 913-14. Thus, Ms. Kimner’s request for a new judge is

                                  25   denied.

                                  26             The Court reminds Ms. Kimner that the Federal Pro Se Program at the San Jose

                                  27   Courthouse provides free information and limited-scope legal advice to litigants who are

                                  28   ORDER REGARDING LETTER FROM PLAINTIFF; REFERRING PLAINTIFF TO FEDERAL
                                       PRO BONO PROJECT
                                                                        2
                                          Case 5:20-cv-07563-EJD Document 20 Filed 12/22/20 Page 3 of 3




                                   1   representing themselves in federal civil cases. The Federal Pro Se Program is available by phone

                                   2   appointment at (408) 297-1480.

                                   3          IT IS SO ORDERED.

                                   4   Dated: December 22, 2020

                                   5                                                  ______________________________________
                                                                                      EDWARD J. DAVILA
                                   6                                                  United States District Judge
                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28   ORDER REGARDING LETTER FROM PLAINTIFF; REFERRING PLAINTIFF TO FEDERAL
                                       PRO BONO PROJECT
                                                                        3
